Exhibit 10.01

[R&G Financial Corporation Letterhead]

CONFIDENTIAL

[Name of Executive]

[Title]

R&G Financial Corporation

San Juan, Puerto Rico

Re: Retention Bonus Agreement

Dear [Name of Executive]:

This Retention Bonus Agreement (the “Letter Agreement”) sets forth the terms
pursuant to which R&G Financial Corporation (the “Company”) will pay you a
retention bonus of [amount of retention bonus] (the “Bonus”), subject to the
terms and conditions of this Letter Agreement, and contingent upon your
continued employment with the Company from January 1, 2007, through and until a
date (the “Scheduled Vesting Date”) that shall be 60 days following the date as
of which R&G Financial Corporation (“Financial”) shall have completed the
“Pending SEC Filings” (as defined below).

For purposes of this Letter Agreement, the term “Pending SEC Filings” means all
of the annual and quarterly financial reports required to be filed by Financial
with the Securities and Exchange Commission in order to become current in such
filings.

You are referred to in this Letter Agreement as “you” or “the Executive.”

Your right to receive the Bonus is also subject to the following terms and
conditions:

1.    By agreeing to the terms and conditions of this Letter Agreement, you
indicate your intent and agreement to continue to be employed by the Company
through and until the Scheduled Vesting Date, and you will devote your best
efforts and all of your business time, attention, and skill to the performance
of the duties associated with your employment. You will also perform such other
duties as the Chairman, the Chief Executive Officer and/or the President of the
Company may in good faith assign to you, which shall not be inconsistent with
your position with the Company.

2.    The Bonus shall be payable separately from, and in addition to, any other
compensation and benefits to which you are entitled for your employment and
performance; provided, however, that the Bonus shall not be considered as
earnings, compensation, or otherwise for purposes of determining your benefits
under any other plan or program of the Company (including, without limitation,
any bonus, stock option, disability, life insurance, and/or retirement benefits
under any qualified or unqualified plan). Your entitlement to any compensation
or benefits other than the Bonus provided herein shall be determined in
accordance with the compensation and employee benefit plans of the Company as in
effect from time to time and as may be modified.



--------------------------------------------------------------------------------

3.    This Letter Agreement shall not confer, and shall not be construed as
conferring, any legal or other right for the continuation of your employment
with the Company for any period. The Company expressly reserves the authority
(which may be exercised at any time and without regard to the Scheduled Vesting
Date) to discharge you from your employment, and such discharge shall not
entitle you to the Bonus except to the extent and under the terms and conditions
of paragraph 4 below, and in any event such discharge shall be without prejudice
to any other rights you may have in the event of such termination under any plan
and/or under any applicable law.

4.    Termination of Employment Prior to the Scheduled Vesting Date.

(a) If your employment is terminated prior to the Scheduled Vesting Date for any
of the following reasons: (i) by your death, or (ii) by the Company without
“Cause” (as defined below), the Company’s sole obligation to you under this
Letter Agreement shall be to pay or provide to you a pro rata portion of the
Bonus, which shall vest for these purposes on the date of such termination of
employment and be determined and paid in cash within thirty (30) days after the
Scheduled Vesting Date. The pro rata portion of your Bonus which shall vest
under this paragraph 4(a) will be determined by multiplying the Bonus amount by
the following fraction:

(x) the numerator is the number of full and partial months (rounded to one
decimal place) you were employed during the period beginning on January I, 2007,
and ending on the date of such termination of employment, and

(y) the denominator is the number of full or partial months (rounded to one
decimal place) from January 1, 2007, until the month during which the Scheduled
Vesting Date shall occur (i.e., which shall be a number no greater than 7).

(b) If, prior to the Scheduled Vesting Date, your employment with the Company
terminates for “Cause” or you terminate for any reason, any right you may have
to the Bonus shall be forfeited and the Company shall have no further obligation
to you under this Letter Agreement.

(c) For purposes of this Letter Agreement, “Cause” for termination of your
employment shall mean:

(i) Your willful and continued failure to perform substantially your duties with
the Company which has not been cured within ten (10) days after a written demand
for substantial performance is delivered to you by the Chief Executive Officer,
the President or any Executive Vice President of the Company which specifically
identifies the manner in which you have not substantially performed your duties,
or

(ii) Your having engaged or engaging in (A) breach of fiduciary duty involving
personal profit, (B) violation of any law, rule or regulation (other than
traffic violations or similar offenses), (C) violation of any final
cease-and-desist order issued by any court or regulatory agency, (D) breach of
any provision of this Letter Agreement, (E) illegal conduct or negligence which
is injurious to the Company, and/or (F) any act or failure to act on your part
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company.



--------------------------------------------------------------------------------

5.    This Letter Agreement sets forth the entire agreement of the parties with
respect to the Bonus and/or the reduction or cancellation thereof, and
supersedes any and all agreements, oral or written, with respect thereto.

6.    The validity, interpretation, construction, and performance of this Letter
Agreement shall in all respects be governed by the laws of the Commonwealth of
Puerto Rico.

7.    From and after the date of execution of this Letter Agreement, you will
not disclose this Letter Agreement, or any of its contents, to any person,
entity, or corporation, other than your spouse, attorney, tax advisor, or
financial advisor. You may discuss this Letter Agreement with the Director of
the Company’s Human Resources Department.

8.    The payment of the Bonus hereunder shall be subject to all income tax,
social security, or other applicable taxes and/or other amounts required to be
withheld by the Company pursuant to federal or Commonwealth laws.

9.    You shall not assign, pledge or otherwise transfer all or any portion of
this Letter Agreement, and any attempted assignment, pledge or other transfer by
you (other than by will or the laws of descent and distribution) shall cause any
right that you may have to receive payment of the Bonus (or any portion thereof)
to be immediately forfeited.

10.    No provision of this Letter Agreement may be modified, altered, or
amended except by an instrument in writing executed by (a) you and (b) the Chief
Executive Officer or the Director of the Human Resources Department of the
Company, on behalf of the Company.

11.    Arbitration.

(a) By signing this Letter Agreement, you agree that all claims or disputes
covered by this Letter Agreement or otherwise arising out of or relating to your
right or entitlement to, or forfeiture of, the Bonus, and which disputes or
claims cannot be resolved informally, must be submitted to binding arbitration
and that this arbitration will be the sole and exclusive remedy for resolving
any such claim or dispute. This promise to resolve claims by arbitration is
equally binding upon both you and the Company.

(b) Any arbitration will be administered by the American Arbitration Association
under its Commercial Arbitration Rules, and any arbitration shall take place in
San Juan, Puerto Rico. The arbitrator shall have jurisdiction to hear and rule
on pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person as the arbitrator deems necessary. The decision of the
arbitrator shall be final and binding and judgment upon the award may be entered
in any court having jurisdiction thereof.

(c) The Company shall pay the costs of arbitration and each party shall bear its
own expenses; provided, however, that if you are the prevailing party in any
such proceeding, the Company shall reimburse you for your reasonable costs and
expenses, including attorney’s fees, incurred in connection with such
proceeding.

(d) The arbitration proceedings and the decision rendered by the arbitrator
shall remain



--------------------------------------------------------------------------------

strictly confidential.

(e) The arbitration provisions of this Section shall survive termination of this
Letter Agreement.

(f) If, notwithstanding the foregoing provisions of this Section, any claim,
arising under this Letter Agreement is found not to be subject to final and
binding arbitration, the parties agree to waive any right to a jury trial if
such claim is brought in federal court.

***

If you accept the terms of this Letter Agreement, please read the “Statement of
Agreement and Acceptance by Executive” and sign in the space provided.

Very truly yours,

 

R&G FINANCIAL CORPORATION By:      Name:   [Name of Executive] Position:  
[Title]

STATEMENT OF AGREEMENT AND ACCEPTANCE BY EXECUTIVE:

I hereby accept and agree to be bound by the terms of the foregoing Letter
Agreement, and I further declare and represent that I have carefully read and
fully understand the terms of this Letter Agreement, and that I knowingly and
voluntarily, of my own free will, without any duress, being fully informed and
after due deliberate thought and action, accept the terms of and sign the same
as my own free act.

 

     Name:   [Name of Executive]

Date: